Citation Nr: 0031361	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-14 359A	)	DATE
	)
	)


THE ISSUES

Whether there was clear and unmistakable error (CUE) in an 
April 25, 1989 decision of the Board of Veterans' Appeals 
(Board) denying service connection for a chronic respiratory 
disorder, a rating in excess of 20 percent for arthritis of 
multiple joints, and a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

(The issues of entitlement to increased ratings for arthritis 
and degenerative disc disease of the cervical spine, and for 
arteriosclerotic cardiovascular disease, as well as the issue 
of entitlement to an effect date earlier than August 22, 
1994, for the assignment of a 60 percent evaluation for 
arteriosclerotic heart disease is the subject of a separate 
decision of the Board).


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 



INTRODUCTION

In a rating action by the Regional Office (RO) in June 1987, 
arthritis of multiple joints, evaluated as 50 percent 
disabling since April 6, 1983, was reclassified as arthritis 
and degenerative disc disease of the lumbosacral spine 
(evaluated as 20 percent disabling), arthritis and 
degenerative disk disease of the cervical spine (evaluated as 
noncompensable), and arthritis of the knees with history of 
arthritis of multiple joints, X-ray evidence only (evaluated 
as noncompensable).  The evaluations assigned in June 1987 
were made effective October 1, 1987.

On December 22, 1987, the Board denied, inter alia, the 
veteran's claims of entitlement to service connection for a 
chronic respiratory disorder, an evaluation in excess of 20 
percent for arthritis of multiple joints, and a TDIU.  On 
April 25, 1989, an expanded panel of the Board reconsidered 
the December 1987 decision on the basis of the veteran's 
claim of "obvious error" in that decision, but again denied 
the veteran's claims.  This matter is now before the Board as 
an original action on the motion of the veteran alleging CUE 
in the April 1989 Board decision.

While recent decisions have granted the veteran increased 
disability ratings for his arthritic problems as well as a 
TDIU (effective August 22, 1994), the veteran continues to 
assert that a finding of CUE in the 1989 decision would 
warrant higher disability ratings and an earlier effective 
date for his TDIU.    

By letter dated August 10, 2000, the Board provided to the 
veteran a copy of the final rule amending the Board's Rules 
of Practice governing review of Board decisions on the basis 
of CUE.  The veteran was informed that the Board would wait 
60 days before adjudicating the veteran's requests.  After 
receiving the veteran's August 2000 response verifying his 
desire to seek such review, the Board notified the veteran 
that his claim had been assigned the docket number noted.  
The matter is now ready for the Board's disposition.



FINDINGS OF FACT

1.  In an April 25, 1989 decision, the Board denied the 
veteran's claims for service connection for a chronic 
respiratory disorder, a rating in excess of 20 percent for 
arthritis of multiple joints, and a TDIU.  

2.  The Board's April 1989 decision denying an evaluation in 
excess of 20 percent for arthritis of multiple joints was 
supported by the evidence then of record and the extant laws 
and regulations.

3.  As regards the Board's April 1989 denial of the claims 
for service connection for a chronic respiratory disorder and 
for TDIU, the veteran has not alleged that the facts as they 
were known at the time of the decision were not before the 
Board, or that the Board incorrectly applied the extant 
statutory and regulatory provisions, nor has he asserted how, 
but for any alleged error, the outcome of the decision as to 
those issues would have been different.  


CONCLUSIONS OF LAW

1.  The April 25, 1989 Board decision denying the veteran's 
claim for a rating in excess of 20 percent for arthritis of 
multiple joints was not clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 5107, 7111 (West 1991 and West Supp. 1999); 38 
C.F.R. §§ 20.1404 (2000); 38 C.F.R. §§ 3.105, 3.344 (1986-
1989).

2.  With respect to the issues of service connection for a 
chronic respiratory disorder, and for a TDIU, the veteran's 
motion fails to allege, with the requisite specificity, 
claims of CUE in the April 25, 1989 Board decision.  
38 U.S.C.A. §§ 5107, 7105, 7111 (West 1991); 38 C.F.R. § 
20.1404 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's April 25, 1989 decision is final.  See 38 
U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 
(2000). 

The veteran alleges CUE in the Board decision of April 1989, 
in failing to grant service connection for a chronic 
respiratory disorder, a rating in excess of 20 percent for 
arthritis of multiple joints, and a TDIU.  

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging clear and 
unmistakable error in a rating decision that was subsumed in 
that decision.  Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994).  However, effective November 21, 1997, the provisions 
of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 
38 U.S.C.A. § 7111 (West Supp. 1999)) permit challenges to 
decisions of the Board on the grounds of clear and 
unmistakable error.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of clear and 
unmistakable error.  64 Fed. Reg. 2134-2141 (1999).  It is 
apparent, however, that Congress, in creating § 7111, 
intended VA to follow the established case law defining clear 
and unmistakable error.  64 Fed. Reg. 2137 (1999); Donovan v. 
West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  This case law 
is found primarily in the precedent opinions of the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals) (Court).  
Clear and unmistakable error is defined in Rule 1403(a) of 
the Rules of Practice (codified at 38 C.F.R. § 20.1403(a)) as 
"the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law as it existed when that decision was 
made.  64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(b)); see Russell v. Principi, 3 Vet. App. 310, 314 
(1992).

In the Russell case, 3 Vet. App. 310, the Court propounded a 
three-pronged test for determining when there is CUE present 
in a prior decision.  These are (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995) (same).  

The regulations governing consideration of a motion for 
revision or reversal of a final Board decision on the basis 
of CUE also provide that the motion must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, 
non-specific allegations of error, are insufficient to 
satisfy the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth in this 
paragraph shall be denied.  See 38 C.F.R. § 20.1404(b).

VA's breach of its duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  See 20.1403(d)(2); 
Elkins v. Brown, 8 Vet. App.  391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).  Moreover, allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error.  See 38 C.F.R. 
§ 20.1403(d)(3); Baldwin v. West, 13 Vet. App. 1, 5 (1999); 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

Turning first to the Board's April 25, 1989 denial of a 
rating in excess of 20 percent for arthritis of multiple 
joints, the veteran has asserted that the Board committed CUE 
in failing to restore his disability rating for multiple 
joint arthritis to 50 percent, a rating the veteran had 
enjoyed from April 1983 until 1987 when the RO reclassified 
his arthritic conditions and rated them separately.  The 
veteran stated that the Board failed to follow VA regulations 
that both discontinued the practice of ordering separate 
ratings and ordered the restoration of any ratings that had 
been changed to as a result of the separate ratings (although 
those regulations were not specifically identified).  While 
the veteran has made a specific allegation as to error in 
(though he has not specified the exact regulations involved), 
the Board finds, as will be explained below, the veteran's 
prior 50 percent rating for multiple joint arthritis was not 
improperly reduced; hence, there was no CUE in the April 1989 
Board decision.

Initially, the Board notes that for a brief period, there was 
a change in the method used in rating arthritis in multiple 
joints, and that this change was subsequently  found to be 
invalid.  See VA General Counsel Opinions dated January 26, 
1987 and July 1, 1987.  The Board is also aware that by way 
of a June 1987 RO rating decision, the veteran's multiple 
joint arthritis (rated as 50 percent disabling since the 
November 1983 RO decision that combined ratings of 40 percent 
for the disorder of cervical spine and 10 percent for the 
disorder of the lumbosacral spine) was reclassified and rated 
separately, based on disability due to each joint involved.  
As a result of this decision, the RO assigned a 20 percent 
disability rating for arthritis in one joint, and two 
noncompensable disability ratings for his other two service-
connected arthritic joints.  

While the method used in separately rating the veteran's 
arthritic disorders at the time of the June 1987 RO decision 
may have been improper, as noted by the Board in April 1989, 
the Board did not continue the RO practice of having three 
separate ratings.  Rather, the Board first determined, 
separately, the functional impairment due to arthritis of 
each relevant joint.  This was based on the report of the 
April 1987 VA orthopedic examination report, (then the most 
recent evidence of record), which revealed normal range of 
motion of the cervical spine, and moderate overall limitation 
of motion of the lumbar spine.  Thus, the reduction to 20 
percent would have occurred regardless of which method of 
evaluating multiple joint arthritis was employed, inasmuch as 
the 20 percent rating was the appropriate rating based on the 
medical findings obtained in April 1987.  As indicated in the 
Board's decision, because the 50 percent rating for the 
veteran's arthritis had been in effect for less than five 
years at the time of the reduction, the special provisions 
governing reduction in ratings in effect for five years or 
more were not applicable in this case.  See 38 C.F.R. § 3.344 
(1986-1989).  Moreover, because, the veteran's reduction was 
not improper, any VA regulation that would otherwise warrant 
restoration of the rating also did not apply.  See 38 C.F.R. 
§ 3.105 (1986-89).  Consequently, the Board's April 25, 1989 
Board decision was not clearly and unmistakably erroneous 
with regard to the rating of the veteran's multiple joint 
arthritis.

As regards the Board's April 25, 1989 denial of service 
connection for a chronic respiratory disorder and for TDIU, 
the Board finds that the veteran's motion has failed to 
allege, with requisite specificity, claims of CUE as to those 
determinations.  The veteran asserted that it was CUE for the 
Board to deny his claim for service connection for a 
respiratory disorder when Army and VA medical records showed 
that he was given medication for loosening phlegm and for 
bronchitis from 1966 to 1976.  To the extent that the veteran 
may be contending that the Board did not give enough weight 
to evidence of past treatment for bronchitis, as noted above, 
such allegations can never rise to the stringent definition 
of clear and unmistakable error.  See 38 C.F.R. 
§ 20.1403(d)(3); Baldwin, 13 Vet. App. at 5; Damrel, 6 Vet. 
App. at 246.  The veteran has not advanced any specific 
allegations as to error or fact or law with regard to the 
denial of TDIU, but rather contends only that the restored 50 
percent disability rating for multiple joint arthritis would 
have made him eligible for a TDIU at a date earlier than his 
current effective date.  Thus, his claim of error as regards 
the TDIU is entirely contingent on the success of his claims 
regarding multiple joint arthritis and a respiratory problem; 
for the reasons noted above, both of these claims are without 
merit.

Thus, with respect to the Board's April 25, 1989 denial of 
the claim for service connection for a chronic respiratory 
disorder and for a TDIU, the veteran has made no allegations 
to the effect that the correct facts, as they were known at 
the time, were not before the Board or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  See Russell, 3 Vet. App. at 313.  Hence, the 
veteran's motion, with respect to these issues, must also be 
denied.  See 38 C.F.R. § 20.1404(b).



ORDER

The veteran's motion to revise or reverse the Board's April 
25,1989 decision denying service connection for a chronic 
respiratory disorder, a rating in excess of 20 percent for 
the veteran's multiple joint arthritis, and a TDIU, on the 
basis of clear and unmistakable error, is denied.  



		
	JAQUELINE E. MONROE
Veterans Law Judge
Board of Veterans' Appeals


 



